1   This decision was not selected for publication in the New Mexico Reports. Please see Rule 12-
 2   405 NMRA for restrictions on the citation of unpublished decisions. Please also note that this
 3   electronic decision may contain computer-generated errors or other deviations from the official
 4   paper version filed by the Supreme Court and does not include the filing date.

 5         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 6 STATE OF NEW MEXICO,

 7                         Plaintiff-Appellee,

 8 v.                                                                   No. 31,256

 9 JOHN WILLIAMS,

10                         Defendant-Appellant.


11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Neil C. Candelaria, District Judge, Presiding


13 Hugh W. Dangler, Chief Public Defender
14 Sheila Lewis, Assistant Public Defender
15 Santa Fe, NM

16 for Appellant


17 Gary K. King, Attorney General
18 Nicole Beder, Assistant Attorney General
19 Santa Fe, NM

20 for Appellee


21                                           DECISION

22 DANIELS, Chief Justice.
 1   {1}   Defendant John Williams was convicted of first-degree murder for the shooting

 2 death of Raymond Green, a man Defendant believed had shot and killed his

 3 childhood mentor a decade earlier.          Defendant was also convicted of simple

 4 possession of a controlled substance. The issues Defendant raises in this direct

 5 appeal are (1) whether the evidence was sufficient to support the conclusion that

 6 Defendant killed with the requisite intent for first-degree murder, and (2) whether the

 7 district court erred in denying Defendant’s Batson claim. We reject Defendant’s

 8 claims and affirm his convictions.

 9 I.      SUFFICIENCY OF THE EVIDENCE

10 A.      Standard of Review

11   {2}   The test for sufficiency of the evidence “is whether substantial evidence of

12 either a direct or circumstantial nature exists to support a verdict of guilt beyond a

13 reasonable doubt with respect to every element essential to a conviction.” State v.

14 Sutphin, 107 N.M. 126, 131, 753 P.2d 1314, 1319 (1988). Applying the sufficiency

15 of the evidence test, “we resolve all disputed facts in favor of the State, indulge all

16 reasonable inferences in support of the verdict, and disregard all evidence and

17 inferences to the contrary.” State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971

18 P.2d 829 (filed 1998) (“Contrary evidence supporting acquittal does not provide a

19 basis for reversal because the jury is free to reject Defendant’s version of the facts.”).

                                                2
 1 The appellate court’s role is to scrutinize the evidence and supervise “the jury’s

 2 fact-finding function to ensure that, indeed, a rational jury could have found beyond

 3 a reasonable doubt the essential facts required for a conviction.” State v. Baca,

 4 1997-NMSC-059, ¶ 13, 124 N.M. 333, 950 P.2d 776.

 5 B.      The Relevant Evidence

 6   {3}   On a Saturday night in September 2006, Defendant and his friend Bobby

 7 McKenzie drove to the downtown Albuquerque nightclub “Raw” to have drinks and

 8 socialize. The victim, Raymond Green, also went to Raw that night with a group of

 9 friends including Habib Thomas, Demetrio Lee, and Richard Ward. While at the

10 club, Defendant was informed that Green was the man who gunned down his

11 childhood mentor, Lamar Johnson, outside a different Albuquerque nightclub almost

12 ten years earlier. Defendant testified he had never seen Green before that September

13 night, but he had been apprised of details about Johnson’s killer over the years. For

14 instance, Defendant knew that the shooter’s name was “Ray,” he was connected to

15 New Orleans, he had killed other people, and he had not been brought to justice for

16 Johnson’s murder.

17   {4}   By all accounts, Defendant did not confront Green at the nightclub. Defendant

18 testified to having three drinks over the course of the evening. The State presented

19 evidence that after Raw closed for the night, Defendant and Bobby McKenzie


                                             3
 1 followed Green and his three friends to the third floor of a nearby parking garage.

 2 Demetrio Lee testified that McKenzie’s car was stationed a short distance from Lee’s

 3 car and approached rapidly as Green’s group attempted to enter the car. Lee claimed

 4 McKenzie’s car stopped abruptly in front of his car, and Defendant immediately

 5 jumped out of the vehicle, walked quickly up to Green, pointed a handgun at Green,

 6 and asked, “Are you Ray? Are you Ray?” Lee claimed that Green pleaded, “No,

 7 man, no,” and lunged for the gun, but Defendant pulled back and discharged a bullet

 8 into Green’s neck. Green later died at the scene from the large amount of blood loss

 9 caused by the gunshot wound.

10   {5}   After Green fell to the ground, Defendant picked up his cell phone that had

11 fallen in the melee, entered the passenger side of McKenzie’s car, and told McKenzie

12 to drive. Nearby police officers heard the gunshot and intercepted the fleeing vehicle

13 before it could leave the parking garage. After Defendant was arrested, he stated to

14 an officer at the scene, “my friend had nothing to do with this . . . I did this myself.”

15   {6}   Defendant tendered an even more complete confession at the jailhouse. There

16 he confessed to tricking McKenzie into taking him to the parking garage, claiming

17 that “McKenzie . . . has nothing to do with what happened. . . . he was oblivious to

18 the fact to what I was gonna do.” He further stated, “the blood was on me. I got the

19 blood on me man . . . .”


                                               4
 1   {7}   Defendant explained in detail his reasons for killing Green. “I had to avenge

 2 my brother’s death. He killed my brother ten years ago man.” “I killed a killer. . .

 3 . You know I justified probably all the other bodies he done killed. . . . There’s more

 4 . . . justice on the street than there is here man with you guys . . . . You guys let this

 5 guy walk around for an entire 9 years man.” Defendant seemed at peace with his

 6 actions, stating, “I’m justified. In my mind, in my heart, I’ll do or die man.” “I’ll

 7 take the murder man for real.” “An eye for an eye man. You know and if I lose my

 8 life then so be it man. . . . I can sleep better at night. I can see my brother face man.”

 9   {8}   At trial, Defendant gave a different explanation for his actions. He claimed

10 that although he was devastated by Johnson’s murder, he had not been trying to find

11 the killer and had no intention of doing anything after Green’s identity was revealed

12 to him at the club. He claimed that after Raw closed for the evening and as

13 McKenzie went to retrieve the car, Defendant started talking and walking with a

14 childhood friend, Habib Thomas, who gave him some codeine pills. Defendant

15 testified that after McKenzie picked him up, he tricked McKenzie into driving to a

16 nearby parking structure by telling him they were going to “holler at some females.”

17 He claimed he tricked McKenzie so he could get more codeine pills from Thomas,

18 not so he could exact revenge on Green.

19   {9}   Defendant claimed that as they drove through the parking structure, he saw


                                                5
 1 Green and instructed McKenzie to turn around because he recognized him as the

 2 person identified as Johnson’s killer earlier that evening. Once McKenzie stopped,

 3 Defendant got out and greeted Thomas, who was getting into the same car as Green.

 4 Defendant then asked Green whether he was Ray because Defendant was leery about

 5 the way Green was leaning into the car, as if to arm himself. Defendant testified that

 6 upon hearing the question, Green, a larger man, immediately rushed towards him

 7 with arms swinging. Defendant claimed that he raised the gun to defend himself, but

 8 Green grabbed it and the gun accidentally discharged during the struggle.

 9 C.       Sufficiency Analysis

10   {10}   Defendant argues that no rational jury could have found he had the requisite

11 intent for first-degree murder based on the evidence adduced at trial. We disagree.

12 In New Mexico, first-degree murder includes “any kind of willful, deliberate and

13 premeditated killing[.]” NMSA 1978, § 30-2-1(A)(1) (1994). A deliberate decision

14 is one “arrived at or determined upon as a result of careful thought and the weighing

15 of the consideration for and against the proposed course of action.” UJI 14-201

16 NMRA.

17   {11}   The State presented ample evidence from which a rational jury could have

18 found Defendant deliberately killed Green. The State’s eyewitnesses, Defendant’s

19 testimony, and Defendant’s post-killing confessions supported findings that (1)


                                              6
 1 Defendant was embittered by the murder of his childhood mentor and the killer’s lack

 2 of prosecution, (2) Defendant had gathered information about his mentor’s killer over

 3 the past ten years, (3) that night at Raw someone informed Defendant that Green was

 4 the killer, (4) Defendant waited until Raw closed and tricked McKenzie into

 5 following Green to the parking garage to confront Green, (5) Defendant purposefully

 6 approached Green with gun drawn and asked him whether he was Ray, (6) Defendant

 7 then fired a bullet into Green’s neck and killed him, (7) Defendant attempted to flee

 8 the scene of the crime, and (8) Defendant admitted to police that he killed Green to

 9 avenge his mentor’s death.

10   {12}   Although at trial, Defendant offered a new explanation for his actions,

11 claiming that Green’s death was a mixture of coincidence, self-defense, and accident,

12 “the jury was not obligated to believe Defendant’s testimony, to disbelieve or

13 discount conflicting testimony, or to adopt Defendant’s view.” State v. Foxen,

14 2001-NMCA-061, ¶ 17, 130 N.M. 670, 29 P.3d 1071.

15   {13}   Defendant cites State v. Garcia, 114 N.M. 269, 837 P.2d 862 (1992), in

16 support of his sufficiency argument. “The facts in Garcia have been distinguished

17 many times by this Court.” State v. Flores, 2010-NMSC-002, ¶ 21, 147 N.M. 542,

18 226 P.3d 641. Despite superficial similarities, the facts are distinguishable here, as

19 well. The Garcia killing was the culmination of a drunken brawl between two


                                              7
 1 friends that spanned several hours. There was no indication that Garcia had a grudge

 2 against his victim or any premeditated reason for killing the victim. In fact, it was

 3 the victim who was angry at Garcia for a previous altercation. In the present case,

 4 Defendant’s motives for killing Green, to exact revenge on his mentor’s killer, were

 5 established by the evidence, manifested in Defendant’s actions, and candidly

 6 articulated by him in his contemporaneous admissions to the police.

 7   {14}    Viewing the evidence in the light most favorable to the verdict, we hold that

 8 a reasonable jury could have concluded that Defendant killed Green with deliberate

 9 intent.

10 II.       BATSON ISSUE

11   {15}    Defendant argues that an African American on the jury venire was improperly

12 excluded from serving on the jury for racially motivated reasons, contrary to Batson

13 v. Kentucky, 476 U.S. 79, 89 (1986) (holding in part that the Equal Protection Clause

14 forbids prosecutors from challenging potential jurors solely on account of their race).

15 A.        Standard of Review

16   {16}    This Court’s review of a Batson challenge is two-fold: First, we review the

17 district court’s factual findings using a deferential standard of review, “as it is the

18 responsibility of the district court to (1) evaluate the sincerity of both parties, (2) rely

19 on its own observations of the challenged jurors, and (3) draw on its experience in


                                                 8
 1 supervising voir dire.” State v. Bailey, 2008-NMCA-084, ¶ 15, 144 N.M. 279, 186

 2 P.3d 908 (internal quotation marks and citation omitted). Second, we apply a de

 3 novo standard of review to the district court’s determination as to “whether a stated

 4 reason for a challenge is constitutionally adequate.” Id.

 5 B.       Background Information

 6   {17}   The following factual findings are undisputed. Three African-American jurors

 7 were among the venire array: Marcus Lathon, the thirteenth juror drawn; Tisha

 8 Barreiro, the twenty-sixth juror drawn; and Allan Lamb, the sixty-fifth and last juror

 9 drawn. Mr. Lathon was struck for cause on the State’s motion, and the Defendant

10 does not challenge that ruling. When the trial court reached the twenty-sixth juror

11 drawn, Ms. Barreiro, the State moved to peremptorily excuse her, and the Defendant

12 objected, stating, “I’d like to make a record that this is an African American juror.”

13 The court, believing that Ms. Barriero was the last African American on the panel,

14 asked “the State to tell [the court] why they[ were] using a preemptory [sic] on her.”

15 The State responded that

16          . . . the reason the State is striking her is because she had stated that she
17          had been raped, she was not happy with the way A.P.D. handled the
18          case and that she didn’t think that they were sufficiently trained and that
19          she thought they needed more training. She had some concerns.
20                   I think she’s had legitimate issues with A.P.D. She indicated that
21          they didn’t arrive for a couple hours later after she had claimed the rape.
22          She was not happy about the fact that only one investigated the case,
23          and it seemed that she was unhappy with A.P.D.

                                                 9
 1                And, Judge, we believe that the evidence in this case -- at least
 2          that will be tried to be raised -- is the fact that the same circumstances
 3          happened to the defendant’s brother, Your Honor, in that he was
 4          murdered. No case came out of that, and that’s why he took his
 5          vengeance, Your Honor.
 6
 7   {18}   The defense countered that “basically what she said was quite innocuous. She

 8 said that she was unhappy with the A.P.D., the way that the training had been done.

 9 She had nothing against an individual officer in the case.” The court initially ruled

10 against the State, finding insufficient reasons to strike Ms. Barreiro, given that she

11 was the only African American left on the panel and that she had made assurances

12 “that she could be fair in spite of all of that. ”

13   {19}   Once the State pointed out that Mr. Lamb was African American and was still

14 in the venire, the court changed its ruling, stating, “I don’t think the defense has

15 established that there is a pattern here going on, so I will allow you to use a

16 preemptory [sic].” The defense countered that it would be impossible to reach Mr.

17 Lamb because he was the last juror drawn, but the court refused to modify its ruling.

18 The court stated, “I think that under the law there has to be established some sort of

19 pattern. That hasn’t been established, so I’ll allow them to go ahead and use the

20 preemptory [sic].”

21   {20}   After the parties selected the remaining jurors, without reaching Mr. Lamb, the

22 defense and the State were allowed to perfect the record on the Batson issue:


                                               10
 1 [Defense]:        Judge, just to clarify, I’m challenging the selection of the jury
 2            based on Batson, that the State has purposely excluded African
 3            American jurors from the panel, and my challenge is based on the fact
 4            that the jury panel consisted of only three African American jurors . . . .
 5                   [Allan Lamb was] seated in the 65th position[, which is] the last
 6            position in the jury seating chart. In essence, in order to get to Mr.
 7            Lamb, we would have to exclude all the previous jurors. I haven’t done
 8            the math on it, but I’m not even convinced that if we all exercised all of
 9            our challenges, we would even get to Allan Lamb.
10                   . . . [T]he State successfully argued over my objection for a cause
11            removal of . . . Marcus Lathon. . . . Then they used a preemptory [sic]
12            on what I would argue would be the only remaining African American
13            juror, which would be . . . Tisha Barreiro . . . .
14                   And then we would never get to the third one, Allan Lamb,
15            because of the way he is seated in the jury panel. So this effectively
16            excludes all African Americans from the jury, and that’s our challenge.

17 [State]:             . . . I just want to make clear that it’s, first, the burden on the
18               defendant to show a prima facie showing that there is some kind of
19               racial issue here, Your Honor. . . .
20                      [A]s to Mr. Lamb, if we would have got to Mr. Lamb, the State
21               would have taken him. The State asked questions of Mr. Lamb during
22               voir dire, and I quite frankly liked his answers to those questions, but
23               we did not get to that, and we do not control the draw of the jurors here,
24               Your Honor. And I think the State gives a racial neutral reason why we
25               struck [Ms. Barreiro].
26                      And just to add to the record, Judge, [Ms. Barreiro] also stated
27               that some of these names sounded familiar and that she wouldn’t know
28               these people until they came into the courtroom and then she might
29               know them. And she said she might know them by nickname, and we
30               didn’t have the nickname to respond to her about that, Your Honor.
31               That was another reason why the State struck her.
32                      So again, Judge, I don’t believe that there is a prima facie
33               showing at this point of the State having a pattern of discriminating
34               based on race.




                                             11
 1 C.       Discussion

 2   {21}   State v. Bailey, 2008-NMCA-084, ¶ 14, 144 N.M. 279, 186 P.3d 908, outlines

 3 the proper three-step Batson procedure. Under the first step, it is the defendant’s

 4 burden to show a prima facie case of discrimination by proving “that (1) the State

 5 exercised its peremptory challenges to remove members of [a racial] group from the

 6 jury panel and (2) [the] facts and other related circumstances raise an inference that

 7 the State used its challenges to exclude members of the panel solely on account of

 8 their race.” Id. (internal quotation marks and citation omitted). Under step two, if a

 9 defendant is able to make a prima facie showing that the State used its peremptory

10 challenges in a racially discriminatory way, then it is the State’s burden to “provide

11 a racially neutral explanation for its challenges.” Id. (internal quotation marks and

12 citation omitted). And finally, under step three, if the trial court finds that the State’s

13 explanation is racially neutral, then the defendant is given an opportunity to rebut by

14 showing that “the reason given is in fact pretext for a racially discriminatory motive.”

15 Id. (internal quotation marks and citation omitted).

16 Step One: Prima Facie Showing

17   {22}   In this case, the judge initially proceeded through all three Batson steps and

18 ruled in Defendant’s favor. Then, the judge changed his mind on the first Batson step

19 and changed his ruling, on the mistaken premise that the availability of another


                                                12
 1 African American in the venire meant that the defense had failed to make out a prima

 2 facie Batson claim resulting from the State’s excusal of the earlier juror.

 3   {23}   We have never limited the showing of a prima facie case to demonstrating a

 4 clear and perfect pattern of discrimination. “This type of discrimination is deemed

 5 to be so invidious that . . . [e]ven a single instance of purposeful exclusion may

 6 establish a prima facie case of discriminatory intent.”              State v. House,

 7 1999-NMSC-014, ¶ 84, 127 N.M. 151, 978 P.2d 967. See also State v. Jones,

 8 1997-NMSC-016, ¶ 2, 123 N.M. 73, 934 P.2d 267 (“Jones objected with a prima

 9 facie showing of racial discrimination in that . . . the challenged juror was the only

10 African-American in the venire who could serve on the jury.”). In fact, a prima facie

11 showing of discriminatory intent can be made even where the State accepted some

12 members of the challenged racial group. State v. Gonzales, 111 N.M. 590, 597, 808

13 P.2d 40, 47 (Ct. App. 1991) (“We do not believe that the fact that some Hispanic

14 jurors were not stricken, or the fact that the state did not use all of its peremptory

15 challenges is determinative as to whether defendant has made a prima facie

16 showing.”). Contrary to the district court judge’s belief “that under the law there has

17 to be established some sort of pattern” (emphasis added), showing a pattern of

18 discrimination is not the only way of making a prima facie case of discrimination.

19                There are a number of ways [a prima facie case can be made].


                                              13
 1          The important inquiry is whether defendant can point to some facts or
 2          circumstances from which a trial court could reasonably infer that the
 3          prosecution has intentionally used its peremptory challenges to
 4          eliminate jurors on the basis of their race, rather than for racially neutral
 5          reasons related to the juror’s ability to fairly and impartially hear the
 6          case. Thus, the [prima facie case is made] when defendant shows that
 7          his racial group is substantially underrepresented or eliminated from the
 8          jury entirely. It is met when defendant shows that the case is one that
 9          is particularly susceptible to discrimination and that members of his
10          ethnic group have been stricken by the state’s use of its peremptory
11          challenges. It is also met when defendant shows that jurors who are of
12          the same race as defendant have been eliminated for reasons that are not
13          applied to jurors of another race. In addition, at least one court has
14          determined that a showing that the state used eighty percent of its
15          peremptory challenges to strike members of defendant’s racial group
16          from the jury constitutes a prima facie showing that requires the state to
17          articulate neutral reasons for the challenge.

18 Id. at 596, 808 P.2d at 46 (emphasis added).

19   {24}   In Defendant’s case, the defense made a showing that Ms. Barreiro was the

20 only African-American venire member who could serve on the jury and that the State

21 had used a peremptory strike on her. Under our case law, the defense met the burden

22 of step one of the Batson claim, because the challenged racial group was effectively

23 eliminated from the jury entirely.

24 Step Two: Racially Neutral Reasons

25   {25}   Although the district judge incorrectly found Defendant had not established a

26 prima facie case, the judge allowed the parties to make arguments on all three Batson

27 steps, enabling us to fully review the constitutionality of the State’s peremptory


                                                 14
 1 strike. Under step two, the State proffered racially neutral reasons for its use of the

 2 peremptory strike: (1) “[Ms. Barreiro] was not happy with the way A.P.D. handled”

 3 her rape case because “they didn’t arrive for a couple hours” and she didn’t think they

 4 “were sufficiently trained” and (2) “the same circumstances happened to the

 5 defendant’s brother . . . in that he was murdered” and APD failed to identify a suspect

 6 suitable for prosecution.

 7   {26}   The State met its burden of providing race-neutral reasons for the peremptory

 8 strike. The State excluded Ms. Barreiro from the jury because of Ms. Barreiro’s

 9 potential bias due to her previous interaction with APD. The State’s rationale has no

10 apparent relation to race. See Jones, 1997-NMSC-016, ¶ 5 (“[A] lawyer’s subjective

11 feeling about a juror may suffice for step two provided that the reason for the strike

12 is a racially neutral, specific reason for the challenge.” (internal quotation marks and

13 citation omitted)).

14 Step Three: Defense Rebuttal

15   {27}   “A peremptory challenge that is found to be valid on its face stands unless the

16 defendant comes forward with a refutation of the stated reason—e.g., by challenging

17 its factual basis—or proof of purposeful discrimination by the prosecutor.” State v.

18 Begay, 1998-NMSC-029, ¶ 14, 125 N.M. 541, 964 P.2d 102. The defense challenged

19 the factual basis of the State’s reasons by arguing that (1) although Ms. Barreiro was


                                              15
 1 unhappy with APD’s training, she had “nothing against an individual officer in the

 2 case,” and (2) Ms. Barreiro’s rape had “[no]thing to do with the death of Lamar

 3 Johnson.” We disagree with the defense’s analysis. An inference could certainly be

 4 made that Ms. Barreiro would be biased against the police because she had found

 5 them inadequate in responding to her rape case in the same way Defendant found the

 6 police inadequate in responding to his mentor’s murder case.

 7   {28}   The defense now argues before this Court that the State’s failure to strike

 8 non-African-American venire members for bias against APD proves purposeful

 9 discrimination. Our review of the transcripts suggests otherwise. The jurors who

10 were not struck were all jurors with strong ties to police, not jurors with negative

11 experiences with APD. For instance, Mr. Geiger said that “if it was a close issue

12 where one witness was not a law enforcement officer and one was, I would probably

13 tend to give more credibility to the law enforcement officer.” Mr. Gallegos said that

14 he was affiliated with “a whole bunch” of APD officers but that he could “reasonably

15 and fairly judge the evidence against this young man.” The other jurors’ contacts

16 with police officers were even more remote, but all had positive ties to police. Rather

17 than evincing a racially discriminatory purpose, Defendant’s evidence shows the

18 State intended to preclude jurors whose negative experiences with APD might cause

19 bias, while keeping jurors who might favor officers. The use of peremptory strikes


                                              16
 1 to favor a certain disposition, so long as it is not racially motivated, is within the

 2 strategic discretion of trial counsel.

 3   {29}   Under our de novo review of the available evidence, we hold that the State

 4 proffered a race neutral reason that the Defendant did not sufficiently rebut.

 5 Although the district court judge was incorrect in his articulation of the law, the

 6 allowance of the State’s peremptory strike against Ms. Barreiro was the correct result.

 7 III.     CONCLUSION

 8   {30}   There was ample evidentiary support for the jury to find the “wilful, deliberate,

 9 and premeditated” intent required for first-degree murder, and the State’s peremptory

10 excusal of one African-American juror was constitutionally permissible.               We

11 therefore affirm Defendant’s convictions and sentences.

12   {31}   IT IS SO ORDERED.



13                                            _________________________________
14                                            CHARLES W. DANIELS, Chief Justice




                                               17
1 WE CONCUR:


2 _________________________________
3 PATRICIO M. SERNA, Justice


4 _________________________________
5 PETRA JIMENEZ MAES, Justice


6 _________________________________
7 RICHARD C. BOSSON, Justice


8 _________________________________
9 EDWARD L. CHÁVEZ, Justice




                                  18